Case 2:20-cv-04235-GW-E Document 10-2 Filed 06/02/20 Page 1 of 1 Page ID #:45



  1
                             UNITED STATES DISTRICT COURT
  2                         CENTRAL DISTRICT OF CALIFORNIA
  3
              BRUNNER ACCOUNTING GROUP v. SVB FINANCIAL GROUP, et al.
  4                        Case No. 2:20-cv-04235-GW-E
  5                           ATTACHMENT #2 TO SUMMONS

  6   DEFENDANTS TO BE SERVED:

  7
      BANK OF AMERICA N.A.
  8   CT Corporation System
  9   160 Mine Lake Ct., Ste. 200
      Raleigh, NC 27615
 10

 11   CITY NATIONAL BANK
      350 S. Grand Ave.
 12
      Los Angeles, CA 90071
 13
      SQUARE, INC.
 14   1455 Market Street, Suite 600
 15   San Francisco, CA 94103, USA

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            -1-
